Title: General Orders, 21 July 1777
From: Washington, George
To: 



Head-Quarters, at Galloways, Smith’s Clove [N.Y.] July 21st 1777.



The waggon Masters are to see that the horses under their direction feed as much as possible on grass this day, and save what grain and dry forage they have—The Waggoners are to stay by their horses, to prevent their doing damage to corn, flax &c.—for if such things are damaged thro’ their negligence, they will be severely punished.
The Q.M. Genl is immediately to inspect the boats, observe what injuries they have sustained in the carriage, and take the most effectual measures to prevent their receiving any further damage.
Every thing is to be in readiness to move to morrow morning.
The General is informed, that some of the troops are without provisions; They are immediately to supply themselves with provisions for this day and to morrow.
